Citation Nr: 9914620	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-05 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased (compensable) rating for 
right shoulder sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to June 
1993.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for back and right 
shoulder disability in March 1994, and the veteran appealed.  
The Board of Veterans' Appeals (Board) remanded the claims to 
the RO in November 1997.  Thereafter, in September 1998, the 
RO granted service connection for right shoulder sprain and 
assigned a noncompensable rating, and continued the denial of 
service connection for back disability.  In the 
representative's March 1999 VA Form 1-646, notice of 
disagreement as to the September 1998 RO rating decision 
denying a compensable rating for the service-connected right 
shoulder sprain was expressed.  

The issue of entitlement to an increased (compensable) rating 
for right shoulder sprain is the subject of a remand section 
of this decision.


FINDING OF FACT

The evidence shows that the veteran has a mild thoracic spine 
rotatory scoliosis which is a congenital defect and which did 
not chronically increase in severity in or due to service.  


CONCLUSION OF LAW

A current back disability is not the result of disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records reveal that the veteran was treated 
for back pain which was reported to be of several weeks 
duration in June 1992.  He denied numbness and tingling.  
Clinically, there was no loss of sensation and no decreased 
range of motion.  Straight leg raising was to 90 degrees with 
no problem.  Nerves and circulation were intact in the lower 
extremities.  X-rays were normal.  The assessment was no 
abnormality noted.  Stretching exercises were recommended.  

On service discharge examination in May 1993, the veteran 
denied having or having had recurrent back pain.  Clinically, 
his spine was negative.  

On VA general medical examination in November 1993, the 
veteran reported having pain and stiffness of his 
interscapular spine area since January 1993.  He stated that 
he had reported for sick call during service and had then 
been treated as an outpatient.  Clinically, active flexion of 
the trunk was to 90 degrees and there was good progression of 
movement of the spine.  All other trunk movements were normal 
without discomfort.  Bilateral simultaneous hip flexion 
testing to 110 degrees was negative, Goldthwait's test was 
negative, and Fabere's test was negative.  There was no 
tenderness to palpation over the sacrum, lumbar spine, 
thoracic spine, ischial seats, greater trochanters, posterior 
thighs, or sacroiliac joints.  The diagnosis was injury to 
the interscapular spine.  X-rays of the thoracic spine were 
negative.

In March 1996, a private chiropractor stated that the veteran 
had a cervicothoracic sprain and strain which had been 
exacerbated through the veteran's job as a driver.

On evaluation by the private chiropractor in approximately 
July 1997, the veteran complained of neck, upper back, right 
shoulder, and right upper extremity pain of five years 
duration.  It was noted that in November 1989, while the 
veteran had been in the military, he had been running sprints 
on a hill when he had tripped and landed on his right 
superior scapula and immediately felt pain.  A July 1997 
letter from the chiropractor states that he had been treating 
the veteran since December 1995 for neck, right upper 
extremity back, and right upper extremity pain and weakness.  
It was the chiropractor's professional opinion after treating 
the veteran for the past two and one half years that the 
veteran's chronic condition was a direct result of a fall he 
sustained in November 1989.  

During the hearing which was held before the undersigned at 
the RO in July 1997, the veteran testified that he had hurt 
his back while he was stationed in Norfolk, Virginia, in June 
1992, when he was lifting a winch.  He felt pain in his mid-
back, and he dropped the winch.  An X-ray was obtained.  He 
did not seek any more treatment after this in service.  After 
service, he started receiving treatment for it from a 
chiropractor, and he was taking Aleve(r) for the pain.  He was 
having most of his pain in his mid-back and shoulder blades.  
Transcript at 15-22.  

On VA fee-basis orthopedic examination which was scheduled in 
June 1998 in response to the Board's November 1997 remand, 
the veteran reported that he hurt his right shoulder in a 
fall in 1989.  He reported having the onset of back pain in 
1992, and denied having hurt his back in a fall to the ground 
or by any other specific injury.  He reported being seen by a 
corpsman but had no further treatment, yet continued to have 
mild back pain.  His current complaints were of minimal upper 
back pain.  The veteran's claims folder, including the June 
1992 treatment report, was reviewed.  Physical examination of 
the thoracic spine showed no tenderness or spasm, no 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance, and no evidence of a postural abnormality.  The 
musculature of the back appeared to be within normal limits.  
There was no evidence of neurologic abnormality related to 
the thoracic spine.  The veteran's gait was normal.  X-rays 
of the thoracic spine revealed a mild rotatory scoliosis.  

The orthopedist stated that the veteran had a negative 
thoracic spine examination, in that he had no evidence of 
muscular problems, postural abnormalities, tenderness, or 
deformity in the thoracic spine.  His radiographs had shown 
only a rotatory scoliosis which should not have been caused 
by the 1989 falling event, as the back problem was related by 
the veteran to have occurred during active duty in 1992.  The 
conclusion was that the veteran had a rotatory scoliosis 
which was a congenital condition.  

Relevant law and regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active military service.  38 U.S.C.A.  §§ 1110, 
1131; 38 C.F.R. 3.303.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (1998); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  Service 
connection, however, may be granted for a congenital disease 
on the basis of aggravation.  See 38 U.S.C.A. § 1153 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.306 (1998); VAOPGCREC 82-
90.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306(a) (1998).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The veteran's chiropractor has 
indicated that the veteran has a current back disability 
which is related to a fall he sustained in 1989, thus 
satisfying all three elements of Caluza.

The Board is satisfied that all development which is 
necessary for a fair and impartial adjudication of the claim 
has been performed, and that there is no need for another 
remand.  

Since the claim is well grounded, its merits must be 
discussed, and the evidence in favor of and against the claim 
must be weighed.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Veterans Appeals stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

As far as the evidence in favor of the claim is concerned, 
there is a notation of back pain in 1992, during service.  
Also, as indicated above, a chiropractor has in essence 
stated that the veteran has a current back disability with is 
related to his service.

The November 1993 VA examination report, shortly after 
service, is favorable to the veteran's claim in that it 
refers to an injury of the interscapular spine.  However, 
there were no identifiable residuals of such injury, and the 
examining physician did not relate the injury to the 
veteran's service.  The diagnosis of interscapular spine 
injury appears to be based on history only, because the 
clinical findings were negative.  The examination report is 
therefore not of much probative value as to whether or not 
the veteran has a current back disability resulting from 
in-service injury.

The evidence against the veteran's claim consists of the 
negative separation physical examination.  Also not favorable 
to the claim is the June 1998 VA fee-basis orthopedic 
examination report, which concluded that the veteran has a 
congenital defect of the spine.  The examiner specifically 
did not relate any back problem to the reported injury in 
1992, during service.

The Board must decide which opinion, that of the private 
chiropractor in July 1997 or that of the orthopedist in June 
1998, is more probative.  "It is the responsibility of the 
BVA, not this Court, to assess the credibility and weight to 
be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The veteran's private chiropractor has not stated what back 
disability the veteran has.  Moreover, in attributing the 
veteran's back problem to injury, the chiropractor mistook 
the veteran's history as including a back injury in 1989.  
There were no back complaints until June 1992, a long time 
after the 1989 incident.

On the other hand, the orthopedist reviewed the claims 
folder, including the June 1992 treatment record, carefully 
considered the veteran's history as to whether or not there 
was a mechanism for injury in service which could lead to 
chronic disability, and opined, after examining the veteran 
and finding no clinical abnormalities and considering X-rays, 
that the veteran had only a mild rotatory scoliosis of the 
thoracic spine which was congenital in origin.

In addition to the relative quality of the reports, the Board 
has taken into consideration the relative qualifications of 
the veteran's chiropractor and the June 1998 examiner, who 
holds a Diplomate of the American Board of Orthopedic 
Surgery.  In Black v. Brown, 10 Vet. App. 279, 284 (1997), 
the Court of Veterans Appeals bestowed little probative value 
on the opinion of a nurse, in part because she had no 
specialized medical knowledge of the disorder at issue.  In 
this case, the Board places much greater weight on the 
medical opinion of a board certified orthopedic surgeon than 
it does on the comments of a chiropractor.

In short, the preponderance of the evidence shows that the 
veteran has a congenital scoliosis.  Service connection is 
not to be granted for a congenital defects, unless they are 
aggravated by service.  See 38 C.F.R. §§ 3.303(c). 4.9.  In 
this case, the preponderance of the evidence shows that the 
veteran has a congenital thoracic scoliosis which was not 
aggravated by any incident of service origin.  In light of 
the above discussion, since the evidence preponderates 
against the claim, the benefit of the doubt doctrine does not 
apply, and the claim is denied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

Additional matter

In the representative's May 1999 informal hearing 
presentation, he asserts that there is a violation of Stegall 
v. West, 11 Vet. App. 268 (1998) in that the fee-basis 
orthopedist in June 1998 did not consider the private 
chiropractor's July 1997 opinion.  However, it is clear that 
the orthopedist did consider the chiropractor's records, as 
they are mentioned in the orthopedist's report, and because 
the orthopedist spoke of and rejected the 1989 injury nexus 
which is cited in the chiropractor's report, when he referred 
to the 1989 event at page three of his report.  

The representative also has mentioned Douglas v. Derwinski, 2 
Vet. App. 435, 440 (1992), and Cousino v. Derwinski, 1 Vet. 
App. 536 (1991), in support of an assertion that the 
orthopedist had to specifically address the chiropractor's 
opinion in his report.  However, the representative 
fundamentally misunderstands that Douglas and Cousino apply 
to VA adjudicators in their explications of their reasons and 
bases for their decisions, and the orthopedist is not a VA 
adjudicator.  Consistent with Douglas and Cousino, the Board 
is charged with providing reasons and bases for its decision, 
38 U.S.C.A. § 7104, and it has weighed the various medical 
opinions and has explained its conclusion based upon them.  


ORDER

The claim of entitlement to service connection for a back 
disability is denied.  


REMAND

As indicated in the Introduction, the veteran's 
representative has disagreed with the RO's assignment of a 
noncompensable rating for the service-connected right 
shoulder sprain.  38 C.F.R. § 20.201 (1998).  A notice of 
disagreement initiates appellate review.  
38 U.S.C.A. § 7105(a) (West 1991).  Therefore, the Board must 
in this case remand this issue in order for the RO to comply 
with the provisions of 38 U.S.C.A. § 7105(d)(1) (West 1991).  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

The RO shall comply with the provisions 
of 38 U.S.C.A. § 7105(d)(1), as the 
veteran has filed a timely notice of 
disagreement as to the rating to be 
assigned for his service-connected right 
shoulder sprain.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran need take no action unless otherwise 
notified.  While this appeal is in remand status, the veteran 
is free to submit additional evidence and argument on any 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

